                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:15-cv-01881-CJC-KESx                                    Date: December 3, 2019

Title: DR. CAMIL KREIT v. ACER CAPITAL GROUP INC., et al.


PRESENT:

         THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

               Jazmin Dorado                                     Not Present
              Courtroom Clerk                                   Court Reporter

       ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
             PLAINTIFF:                                     DEFENDANT:
                None Present                                    None Present



       PROCEEDINGS (IN CHAMBERS):                  Order Re: Judgment Debtor Richard
                                                   Woods’ Failure to Respond to the Order
                                                   to Show Cause (Dkt. 91)


        On September 13, 2019, the Court issued an Order to Show Cause (the “OSC”) why
Judgment Debtor Richard Woods (“Judgment Debtor”) should not be sanctioned for failing to
comply with the Court’s Order to Appear (Dkt. 84). (Dkt. 91.) Plaintiff Camil Kreit (“Judgment
Creditor”) was instructed to serve Judgment Debtor by mailing a copy of the OSC via first class
mail to Judgment Debtor at 140 Jellico Circle, Southlake, TX 76092. (Id.)

       On November 25, 2019, the OSC that the Court mailed to Judgment Debtor was returned
as undeliverable. (Dkt. 96.)

       In the event Judgment Debtor was served with the OSC but failed to timely respond, the
OSC contemplated the possibility of monetary sanctions, referring Judgment Debtor for
contempt proceedings, and/or issuing a bench warrant for Judgment Debtor’s arrest in order to
secure his attendance at a judgment debtor’s examination. (Dkt. 91.) The Court therefore invites
Judgment Creditor to submit briefing on or before December 17, 2019, providing a status report
and describing what steps Judgment Creditor requests the Court take next, if any, including
support for that position.
                                                                     Initials of Deputy Clerk JD
